Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 1 of 15 PageID #:
                                   2099




                     EXHIBIT 1
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 2 of 15 PageID #:
                                   2100



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


  IMPLICIT, LLC,
                   Plaintiff,
            v.                                Civil Action No. 2:19-cv-40-JRG-RSP
  IMPERVA, INC.,                              LEAD CASE
                   Defendant.

  IMPLICIT, LLC,
                   Plaintiff,
            v.                                Civil Action No. 2:19-cv-37-JRG-RSP
  JUNIPER NETWORKS, INC.,
                   Defendant.

                 DEFENDANT JUNIPER NETWORKS, INC.’S FIRST AMENDED
                               INITIAL DISCLOSURES




 10740157
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 3 of 15 PageID #:
                                   2101



            Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure and Paragraph 1 of the

 Court’s Discovery Order (Dkt. 87-1), Defendant Juniper Networks, Inc. (“Juniper”) hereby makes

 the following first amended initial disclosures.

            Juniper’s disclosures represent a good faith effort to identify information it reasonably

 believes is discoverable and that it may use to support its claims or defenses as required by Fed.

 R. Civ. P. 26(a)(1). These disclosures, while based on diligent exploration by Juniper and its

 counsel, reflect only the current state of Juniper’s knowledge, understanding, and belief on these

 subjects. Juniper continues to investigate the facts relating to this action. Accordingly, these

 disclosures are neither intended as, nor shall in any way be deemed, an admission or representation

 that further disclosures will not be necessary. Juniper anticipates that, as this action proceeds,

 further information may be discovered, or its significance better understood, and without in any

 way obligating itself to do so, Juniper reserves the right to modify or supplement its disclosures.

 Furthermore, these disclosures are given without prejudice to Juniper’s right to use or rely on at

 any time, including trial, subsequently discovered information, or any information omitted from

 this disclosure by inadvertence, mistake, or otherwise.

            These disclosures are made solely for the purpose of this action. The disclosures are subject

 to all objections as to competence, relevance, materiality, propriety, and admissibility, and to any

 and all other objections on any grounds that would require the exclusion of statements contained

 herein if questions were asked about, or statements contained herein were made by, a witness

 present and testifying in court, all of which objections and grounds are expressly reserved and may

 be interposed at the time of trial.

            Juniper reserves: (1) the right to object to the admission or discoverability of any materials

 or testimony identified herein on the grounds of privilege, work product protection, relevance,




 10740157                                           -1-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 4 of 15 PageID #:
                                   2102



 undue burden, confidentiality, or any other valid objection; (2) the right to object to the use of any

 information in this disclosure, for any purpose, in whole or in part, in any subsequent proceeding

 in this action or any other action; and (3) the right to object on any and all grounds, at any time, to

 any discovery request involving or relating to the subject matter of these disclosures.

            A.     Correct Names Of The Parties To The Action

            The correct name of the entity that has been named as a Defendant in this litigation is

 Juniper Networks, Inc. On information and belief, the correct name of the Plaintiff is Implicit,

 LLC.

            B.     Individuals Believed To Have Discoverable Information

            As required by Rule 26(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and based upon

 presently available information, Juniper responds as follows:

            To the extent currently known, Juniper identifies the individuals set forth below as likely

 to have non-privileged, relevant, discoverable information that Juniper may use to support its

 claims or defenses, except for those witnesses whose testimony will be used solely for

 impeachment. The following disclosures do not include expert witnesses, who will be identified

 at a later date in accordance with the Federal Rules of Civil Procedure and the Scheduling Order

 entered in this matter. Juniper expressly reserves the right to identify or to call as witnesses

 additional or different individuals if, during the course of discovery and investigation related to

 this matter, Juniper learns that such additional or different individuals have relevant knowledge.

            In making these disclosures, Juniper does not waive its right to object to discovery of

 information from any of these individuals or any other individuals, by deposition or otherwise, on

 any and all grounds, including, without limitation, the attorney-client privilege, the work product

 doctrine, or any applicable privilege. Any individual designated in this disclosure with an asterisk

 (*) by his or her name should be contacted through Irell & Manella LLP, 840 Newport Center


 10740157                                          -2-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 5 of 15 PageID #:
                                   2103



 Ave., Suite 400, Newport Beach, California, 92660, (949) 760-0991, regardless of whether that

 individual’s contact information is also set forth in the chart below. Juniper objects to Implicit

 directly contacting any current or former employee of Juniper. In addition to the individuals listed

 below, Juniper notes that there are likely other individuals who may have knowledge of relevant

 facts and who Juniper may ultimately use to support its claims or defenses except to the extent

 such testimony would be used solely for impeachment, including:

            1.   Individuals who worked with the named inventors of the patents-in-suit in

 connection with the conception, reduction to practice, design, and development of any of the

 purported inventions claimed in the patents-in-suit;

            2.   Individuals with knowledge of any facts relating to affirmative defenses or

 counterclaims raised by Juniper, including non-infringement, invalidity, and inequitable conduct;

            3.   Individuals with knowledge of prior licenses and settlements with Implicit,

 including communications, negotiations, and internal analyses relating to the same;

            4.   Individuals deposed in prior litigation involving Implicit or with knowledge of prior

 enforcement efforts and litigation involving Implicit;

            5.   Individuals identified by Implicit, LLC as likely to have relevant information;

            6.   Individuals involved in the prosecution or licensing of the patents-in-suit; and

            7.   Individuals whose names appear in the documents, deposition transcripts, and other

 discovery provided by the parties in this matter.

  Name                            Contact Information                 Subjects
  Edward Balassanian              8907 NE 36th Street                 Mr. Balassanian is the sole
                                  Yarrow Point, WA 98004              proprietor of Implicit and the
                                                                      named inventor on the
                                                                      patents-in-suit. Mr.
                                                                      Balassanian may have
                                                                      information regarding
                                                                      inventorship, conception, and



 10740157                                        -3-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 6 of 15 PageID #:
                                   2104



  Name                    Contact Information            Subjects
                                                         reduction to practice of the
                                                         patents-in-suit, inequitable
                                                         conduct, invalidity, non-
                                                         infringement, and licensing.
  David S. Wolf           25039 Northeast 45th Court     Mr. Wolf is the named
                          Redmond, WA 98053              inventor on U.S. Patent
                                                         Application No. 09/304,973
                                                         and may have information
                                                         regarding inequitable conduct,
                                                         invalidity, inventorship,
                                                         conception, and reduction to
                                                         practice of the patents-in-suit.
  Jason Smith             8296 160th Avenue NE           Mr. Smith was an employee at
                          Unit 102                       Implicit Networks Inc. and
                          Redmond, WA 98052              may have information
                                                         regarding reduction to
                                                         practice of the patents-in-suit,
                                                         inequitable conduct,
                                                         invalidity, non-infringement,
                                                         and licensing.
  Robert Roth             2028 Roxburg Court Southeast   Mr. Smith was an employee at
                          Olympia, WA 98515              Implicit predecessor BeComm
                                                         and may have information
                                                         regarding inequitable conduct,
                                                         invalidity, inventorship,
                                                         conception, and reduction to
                                                         practice of the patents-in-suit.
  Leslie V. Payne         1111 Bagby, Suite 2100         Mr. Payne was reexamination
                          Houston, TX 77002              counsel for Implicit and may
                          713-221-2003                   have information regarding
                                                         the patents-in-suit and
                                                         inequitable conduct.
  Garth Novack            6001 84th Avenue Southeast     Mr. Novak was an employee
                          Mercer Island, WA 98040        at Implicit predecessor
                                                         BeComm and may have
                                                         information regarding
                                                         inequitable conduct,
                                                         invalidity, inventorship,
                                                         conception, and reduction to
                                                         practice of the patents-in-suit.
  Scott J. Miller         6518 188th Avenue Northeast    Mr. Miller was an employee
                          Redmond, WA 98052              at Implicit predecessor
                                                         BeComm and may have
                                                         information regarding
                                                         inequitable conduct,


 10740157                              -4-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 7 of 15 PageID #:
                                   2105



  Name                              Contact Information              Subjects
                                                                     invalidity, inventorship,
                                                                     conception, and reduction to
                                                                     practice of the patents-in-suit.
  V. Randall Gard                   Four Main St., Ste. 20           Mr. Gard was prosecution
                                    Los Altos, CA 94022              counsel for Implicit and may
                                    650-305-3050                     have information regarding
                                                                     the patents-in-suit and
                                                                     inequitable conduct.
  Scott Bradley                     12414 107th Place Northeast      Mr. Bradley was an employee
                                    Kirkland, WA 98034               at Implicit predecessor
                                                                     BeComm and may have
                                                                     information regarding
                                                                     inequitable conduct,
                                                                     invalidity, inventorship,
                                                                     conception, and reduction to
                                                                     practice of the patents-in-suit.
  Michael Bushong*                  1133 Innovation Way              Mr. Bushong may have
                                    Sunnyvale, CA 94089              relevant financial information
                                    408-745-2000                     relating to Juniper.
  Shelly Gupta*                     1133 Innovation Way              Ms. Gupta may have relevant
                                    Sunnyvale, CA 94089              information relating to sales
                                    408-745-2000                     of the accused Juniper
                                                                     products.
  Praveen Sathyanarayan*            1133 Innovation Way              Mr. Sathyanarayan may have
                                    Sunnyvale, CA 94089              relevant technical information
                                    408-745-2000                     relating to the accused SRX
                                                                     products.
  Anand Desphande*                  1133 Innovation Way              Mr. Desphande may have
                                    Sunnyvale, CA 94089              relevant technical information
                                    408-745-2000                     relating to the accused
                                                                     AppSecure product.

            Juniper’s investigation is ongoing and Juniper reserves the right to amend and/or

 supplement these disclosures as additional information becomes available.

            C.     Documents That May Contain Discoverable Information

            Pursuant to Rule 26(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and based upon

 presently available information, Juniper responds as follows:

            Juniper may use documents, data compilations, and tangible things that are in its

 possession, custody, or control from the categories listed below to support its claims or defenses.


 10740157                                         -5-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 8 of 15 PageID #:
                                   2106



 This list does not include categories of documents, data compilations, and tangible things that

 Juniper will use solely for impeachment purposes.

            Not all documents, data compilations, and tangible things that come within the categories

 listed below will be admissible or discoverable, for example, because of privilege, work product

 protection, relevance, undue burden, proportionality, confidentiality, or any other valid objection.

 Juniper reserves the right to object to the admission or production of any document, data

 compilation, or tangible thing on the basis of privilege, work product protection, relevance, undue

 burden, proportionality, confidentiality, or any other valid objection.

            In addition, Juniper reserves the right to identify and use documents, data compilations, or

 tangible things from additional categories if, during the course of discovery and investigation

 relating to this case, Juniper learns that such additional categories exist or contain relevant

 documents, data compilations, or tangible things.

            The categories of documents, data compilations, and tangible things are:

            1.     United States Patent No. 10,027,780 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            2.     Documents relating to the ownership of the ʼ780 Patent.

            3.     Documents relating to prior art for the ʼ780 Patent.

            4.     United States Patent No. 10,033,839 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            5.     Documents relating to the ownership of the ʼ839 Patent.

            6.     Documents relating to prior art for the ʼ839 Patent.




 10740157                                           -6-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 9 of 15 PageID #:
                                   2107



            7.    United States Patent No. 10,225,378 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            8.    Documents relating to the ownership of the ʼ378 Patent.

            9.    Documents relating to prior art for the ʼ378 Patent.

            10.   United States Patent No. 8,056,075 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            11.   Documents relating to the ownership of the ʼ075 Patent.

            12.   Documents relating to prior art for the ʼ075 Patent.

            13.   United States Patent No. 8,694,683 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            14.   Documents relating to the ownership of the ʼ683 Patent.

            15.   Documents relating to prior art for the ʼ683 Patent.

            16.   United States Patent No. 8,856,779 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            17.   Documents relating to the ownership of the ʼ779 Patent.

            18.   Documents relating to prior art for the ʼ779 Patent.

            19.   United States Patent No. 9,270,790 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.




 10740157                                         -7-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 10 of 15 PageID #:
                                    2108



            20.   Documents relating to the ownership of the ʼ790 Patent.

            21.   Documents relating to prior art for the ʼ790 Patent.

            22.   United States Patent No. 9,325,740 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            23.   Documents relating to the ownership of the ʼ740 Patent.

            24.   Documents relating to prior art for the ʼ740 Patent.

            25.   United States Patent No. 9,591,104 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            26.   Documents relating to the ownership of the ʼ104 Patent.

            27.   Documents relating to prior art for the ʼ104 Patent.

            28.   United States Patent No. 6,629,163 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            29.   Documents relating to the ownership of the ʼ163 Patent.

            30.   Documents relating to prior art for the ʼ163 Patent.

            31.   United States Patent No. 7,711,857 and related documents, including the

 prosecution history, filings in any post-grant review, reexamination, or reissue proceedings, and

 materials regarding conception and reduction to practice.

            32.   Documents relating to the ownership of the ʼ857 Patent.

            33.   Documents relating to prior art for the ʼ857 Patent.




 10740157                                         -8-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 11 of 15 PageID #:
                                    2109



            34.   Documents related to Implicit Networks, Inc. v. Juniper Networks, Inc., Civ. No.

 10-4234-SI (N.D. Cal.) and any other litigation involving the asserted patents or patents related to

 the asserted patents, including without limitation relevant documents produced, discovery requests

 and responses, court filings, expert reports, and deposition transcripts.

            35.   Documents related to the allegations regarding infringement, invalidity, and/or

 unenforceability of the patents-in-suit made by Implicit, LLC, Implicit Networks Inc., or a third

 party, whether in litigation, arbitration, mediation, or otherwise.

            36.   Documents supporting or refuting Implicit’s alleged damages.

            37.   Documents related to Implicit’s licensing of its patents, including all prior Implicit

 licenses and settlements, as well as correspondence with third parties and internal analyses related

 to enforcement, licensing, and settlement efforts or negotiations.

            38.   Documents relating to Implicit’s pre-filing investigation (or lack thereof) for this

 lawsuit against Juniper and/or Implicit’s delay in bringing these claims (including actual or

 constructive notice of the alleged facts underlying those claims).

            39.   Documents related to communications between the parties to this litigation.

            40.   Documents concerning any purported embodiments of the patents-in-suit.

            41.   Documents relating to Implicit, LLC, including its corporate structure and business

 operations.

            42.   Documents relating to Implicit Networks Inc., including its corporate structure and

 business operations.

            43.   Relevant source code for the accused products.

            44.   Relevant documents relating to the development, design, and function of the

 accused products and methods.




 10740157                                          -9-
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 12 of 15 PageID #:
                                    2110



            45.    Relevant documents relating to the sale and marketing of the accused products.

            46.    Documents produced by the parties in this matter or by third parties, whether

 pursuant to discovery requests or otherwise required by the Court.

            47.    Documents evidencing Juniper’s defenses and counterclaims in this litigation.

            These categories are intended to exclude documents and things that are not discoverable

 due to privilege, irrelevance, or any other reason. Juniper expressly reserves the right to identify

 and use documents from additional categories if, as a result of subsequent discovery or

 investigation, Juniper learns that such additional categories contain relevant documents.

            D.     Legal Theories And Factual Bases

            Pursuant to Paragraph 1(c) of the Discovery Order, Juniper states that it has not infringed

 any valid or enforceable claim of the asserted patents in this case; that Implicit is not entitled to

 any damages; and that this is an exceptional case such that Juniper is entitled to its fees under 35

 U.S.C. § 285. Juniper has not directly or indirectly infringed and does not infringe any of the claims

 in the patents at issue, either literally or under the doctrine of equivalents, willfully or otherwise.

 Juniper further contends the patents at issue are invalid for reasons including anticipation (35

 U.S.C. § 102) and obviousness (35 U.S.C. § 103) in light of the prior art; lack of patentable subject

 matter (35 U.S.C. § 101); and failure to comply with the definiteness, written description,

 enablement, and/or best mode requirements of 35 U.S.C. § 112. Additionally, Juniper asserts that

 the patents at issue are invalid for failing to comply with one or more provisions of 35 U.S.C.

 § 282. Juniper further contends that Implicit is barred from asserting its claims by the doctrine of

 prosecution history estoppel. By reason of the prior art and/or statements and representations made

 to and by the United States Patent and Trademark Office that led to the issuance of the patents at

 issue or during any reexamination of the patents at issue, the patents at issue are so limited that

 none of their claims can be construed as covering any activity or product of Juniper. Juniper further


 10740157                                         - 10 -
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 13 of 15 PageID #:
                                    2111



 contends that the patents at issue are not enforceable against Juniper because of the doctrines of

 acquiescence, estoppel, laches, waiver, unclean hands, misuse, inequitable conduct, improper

 claim splitting, and/or other equitable doctrines. Juniper further contends that Implicit is barred by

 35 U.S.C. §§ 286, 287, and/or 288 from recovering damages (either in whole or part) for any

 alleged infringement of the patents at issue.

            Juniper’s investigation of the claims and defenses in this action is ongoing, and Juniper

 reserves the right to present additional legal and factual theories as appropriate. Juniper further

 incorporates by reference all defenses to be disclosed in its forthcoming answer to the complaint

 in this case, as well as any details regarding these defenses to be disclosed at a later time in its

 Patent Rule disclosures and responses to discovery requests.

            At this time, Juniper does not have any further statement under Paragraph 1(g) of the

 Discovery Order.

            E.     Computation Of Damages

            As required by Rule 26(a)(1)(A)(iii) of the Federal Rules of Civil Procedure, and based

 upon presently available information, Juniper responds as follows:

            Juniper intends to seek all available remedies and relief against Implicit, LLC including,

 but not limited to, a judicial determination that it does not and has not infringed the patents-in-suit,

 a judicial determination that the patents-in-suit are unenforceable, and reasonable attorneys’ fees

 and costs incurred in this action pursuant to 35 U.S.C. § 285. Juniper reserves the right to

 supplement these disclosures as necessary.

            F.     Insurance Coverage

            As required by Rule 26(a)(1)(A)(iv) of the Federal Rules of Civil Procedure, and based

 upon presently available information, Juniper responds as follows:




 10740157                                         - 11 -
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 14 of 15 PageID #:
                                    2112



            Juniper is not aware of any agreements under which any insurance business may be liable

 to satisfy part or all of a judgment in this action.

            G.     Any Potential Parties To The Action

            Juniper believes that the following entity may be a potential party: Implicit Networks, Inc.,

 845 106th Avenue NE, Bellevue, WA 98004-4308.

            At this early stage, Juniper is not aware of any other potential parties that have not been

 named. Juniper reserves the right to supplement and/or amend these disclosures as discovery

 proceeds and in conformity with this Court’s Orders.



 Dated: September 25, 2019                        By: Ingrid Petersen
                                                  IRELL & MANELLA LLP
                                                  David McPhie (pro hac vice)
                                                  (CA State Bar No. 231520)
                                                  Ingrid Petersen (pro hac vice)
                                                  (CA State Bar No. 313927)
                                                  840 Newport Center Drive, Suite 400
                                                  Newport Beach, CA 92660
                                                  Telephone: (949) 760-0991
                                                  Facsimile: (949) 760-5200
                                                  Email: dmcphie@irell.com

                                                  Jonathan S. Kagan (pro hac vice)
                                                  (CA State Bar No. 166039)
                                                  1800 Avenue of the Stars, Suite 900
                                                  Los Angeles, CA 90067-4276
                                                  Telephone: (310) 277-1010
                                                  Facsimile: (310) 203-7199
                                                  Email: jkagan@irell.com

                                                  GILLAM & SMITH LLP
                                                  Melissa Richards Smith
                                                  (Texas Bar No. 24001351)
                                                  303 South Washington Avenue
                                                  Marshall, TX 75670
                                                  Telephone: (903) 934-8450
                                                  Facsimile: (903) 934-9257
                                                  Email: melissa@gillamsmithlaw.com

                                                  Attorneys for Defendant Juniper Networks, Inc.




 10740157                                          - 12 -
Case 2:19-cv-00040-JRG-RSP Document 142-1 Filed 09/30/19 Page 15 of 15 PageID #:
                                    2113



                                  CERTIFICATE OF SERVICE

            The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this document was served on all counsel who are

 deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed. R.

 Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have

 consented to electronic service were served with a true and correct copy of the foregoing by email

 and/or fax, on this the 25 day of September 2019.

                                                     /s/ Ingrid Petersen
                                                     Ingrid Petersen




 10740157
